Citation Nr: 0824243	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-22 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1957 to September 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision, in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee denied the benefit sought.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  

REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

The veteran seeks a TDIU rating based on service-connected 
disabilities.  He is in receipt of service connection for 
bilateral hearing loss, rated as 70 percent disabling; and 
tinnitus, rated as 10 percent disabling.  VA treatment 
records are in the claims folder.  However, none of the 
evidence directly address the veteran's employability.  The 
veteran has not been afforded a recent VA examination to 
determine the impact of his service-connected disabilities on 
his ability to work. The Board notes that the veteran 
completed two years of high school and has experience working 
in an automotive detail and body shop, where he reportedly 
last worked in October 2004.  On remand, the veteran should 
be afforded an examination to determine whether his service-
connected disabilities as a whole render him unemployable-
taking into account his educational and occupational history.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
folder records of treatment that the 
veteran has received at the Mountain Home 
VA Medical Center since February 2006.  

2.  Thereafter, schedule the veteran for 
an appropriate VA examination to determine 
the impact that his service- connected 
disabilities as a whole have on his 
ability to participate in substantially 
gainful employment.  The examiner should 
disregard the veteran's age and his 
nonservice-connected disabilities in 
making this determination.  The claims 
folder should be made available to the 
examiner and the examiner should state on 
the report that the claims folder has been 
reviewed.

3.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the claim for TDIU.  If 
further action remains adverse to the 
veteran, provide the veteran with a 
supplemental statement of the case and 
allow him an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for the 
purpose of appellate disposition, if in 
order.  The Board intimates no opinion as 
to the ultimate outcome of this case. 

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


